ACCEPTED
                                                                                           04-15-00272-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                      6/17/2015 3:17:06 PM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK

                                NO. 04-15-00272-CV

                                                                          FILED IN
                                                                   4th COURT OF APPEALS
                        IN THE FOURTH COURT OF APPEALS              SAN ANTONIO, TEXAS
                              SAN ANTONIO, TEXAS                   06/17/2015 3:17:06 PM
                                                                       KEITH E. HOTTLE
                                                                            Clerk

                                 KYU IM ROBINSON,
                                                 APPELLANT,

                                          V.

                        JESS L. MAYFIELD, TRUSTEE, ET AL.,
                                                APPELLEES.


              ON APPEAL FROM THE 131ST JUDICIAL DISTRICT COURT
                          BEXAR COUNTY, TEXAS
                   HON. RENEE A. YANTA, JUDGE PRESIDING


                APPELLANT’S UNOPPOSED FIRST MOTION
           FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF



TO THE HONORABLE COURT OF APPEALS:

      Appellant, Kyu Im Robinson (Robinson), files this Unopposed First Motion for

Extension of Time to File Appellant’s Brief.

      1.     The deadline for filing Appellant’s Brief is June 25, 2015.

      2.     This is appellant’s first motion for extension of time to file her brief.

      3.     Appellant requests an extension of 30 days; that is, an extension of time

to and including July 27, 2015 (the 30th day falls on Saturday, July 25, 2015).
      4.    Counsel could not prepare Appellant’s Brief by the current due date,

given proper standards of representation, because of her work in the following

matters:

            a.     During the week of May 25th, counsel conducted the research for,

and prepared, Appellants’ Motion for Rehearing and Appellants’ Motion for En Banc

Reconsideration in Prabhakar Guniganti, et al. v. C & S Components Company, Ltd.;

No. 14-14-00224-CV; in the Fourteenth Court of Appeals, Houston, Texas. Those

motions were filed on June 2, 2015.

            b.     During the week of June 8th, counsel conducted research to assist

appellants’ counsel in the preparation of Appellants’ Post-Submission Brief in The

Huff Energy Fund, L.P., et al. v.Longview Energy Company; No. 04-12-00630-CV;

in the Fourth Court of Appeals, San Antonio, Texas. That Post-Submission Brief was

filed on June 15, 2015.

      5.    In addition to the foregoing matters, counsel was out of the office from

June 3, 2015, through June 5, 2015, to attend and to make a presentation for The

University of Texas School of Law 25th Annual Conference on State and Federal

Appeals in Austin, Texas.

      6.    Counsel would further show that since October, 2014, counsel has had

a family vacation planned for the week of June 22, 2015.




                                        -2-
      7.     Counsel is a solo practitioner and is solely responsible for the work

necessary to prepare Appellant’s Brief in this case.

                                      PRAYER

      For the reasons stated, appellant requests that this Court grant this motion and

extend the time for filing Appellant’s Brief to and including July 27, 2015.

                                               Respectfully submitted,

                                               JOANN STOREY, P.C.

                                               BY: /s/ JoAnn Storey
                                                   JoAnn Storey
                                                   State Bar No. 19315300
                                                   1005 Heights Boulevard
                                                   Houston, Texas 77008
                                                   Telephone: 713/529-0048
                                                   Facsimile: 713/529-2498
                                                   Email: storeyj@heightslaw.com

                                                       Attorney for appellant, Kyu Im
                                                       Robinson

                          CERTIFICATE OF CONFERENCE

       Gay Gueringer, counsel for appellee, William P. Riddick, Individually and as
Trustee of the Wm P. Riddick ) 76 Trust does not oppose this motion. Although the
style of this case includes Jess L. Mayfield, Trustee, as an appellee, Mr. Mayfield is
not a party on appeal.

                                               /s/ JoAnn Storey
                                               JoAnn Storey




                                         -3-
                         CERTIFICATE OF COMPLIANCE

      Relying on the word count function in the word processing software used to
produce this document, I certify that the number of words in this motion is 605.

       This motion complies with the typeface requirements of TRAP 9.4(e) because
it uses a conventional typeface no smaller than 14-point (WordPerfect X4 14-point
Times New Roman).


                                              /s/ JoAnn Storey
                                              JoAnn Storey

                            CERTIFICATE OF SERVICE

       On June 17, 2015, I sent a true and correct copy of the foregoing Appellant’s
Unopposed First Motion for Extension of Time to File Appellant’s Brief via EFILE
to the following:

Gay Gueringer
RICHIE & GUERINGER, P.C.
112 E. Pecan St., Suite 1420
San Antonio, Texas 78205

Counsel for appellee, William P. Riddick,
     Individually and as Trustee of the
     Wm P. Riddick ) 76 Trust
                                              /s/ JoAnn Storey
                                              JoAnn Storey




                                        -4-